Title: To James Madison from John L. Riker, 5 August 1813
From: Riker, John L.
To: Madison, James


Honoured Sir.
New York 5 Augt. 1813.
An ardent desire of serving my Country is the sole apology I offer for obtruding the following plan on your consideration. If my object should meet your approbation I shall rejoice, if not, all I ask is that this letter be destroyed.
The plan is a winter expedition into Nova Scotia & New Brunswick—which expedition if conducted with secrecy, rapidity & skill must be attended by very important consequences. In the course of a few months the enemy’s fleet, now on our coast will, in all human probability, withdraw into Halifax to winter. By the taking of that Town a majority, if not the whole, of the shipping must fall into our hands. In the next place the conquest of Nova Scotia & New Brunswick tho’ of no great importance to these States will be a serious loss to the enemy. And finally it will enable us early in next spring to invade Canada in a direction different from what the enemy expects—Cooperate & unite with the N. W. Army or other forces of the Union in any given point, & to extend the base of operations to 400 Miles.
To insure success to this undertaking it would be necessary to raise Ten Regiments of 1000 soldiers each, with an adequate number of flying artillery & cavalry.
Such is the plan I submit to your better judgment & beg of you to give it due reflection. With profound respect I am your ob servt.
J. L. Riker
